 



Exhibit 10.20
WASTE SERVICES, INC.
2007 EQUITY AND PERFORMANCE INCENTIVE PLAN
RESTRICTED STOCK UNIT AGREEMENT
          THIS RESTRICTED STOCK UNIT AGREEMENT (the “Agreement”) is made,
effective as of the 7th day of February, 2008 (hereinafter the “Date of Grant”),
between Waste Services, Inc., a Delaware corporation (the “Company”), and
[insert name] (the “Participant”).
R E C I T A L S:
          WHEREAS, the Company has adopted the Waste Services, Inc. 2007 Equity
and Performance Incentive Plan (the “Plan”), pursuant to which the Company may
grant awards of Restricted Stock Units; and
          WHEREAS, the Committee (as such term is defined in the Plan)
responsible for administrating the Plan has determined that it is in the best
interests of the Company and its stockholders to grant to the Participant an
award of Restricted Stock Units, subject to the terms set forth herein.
          NOW THEREFORE, for and in consideration of the premises and the
covenants of the parties contained in this Agreement, and for other good and
valuable consideration, the receipt of which is hereby acknowledged, the parties
hereto, for themselves, their successors and assigns, hereby agree as follows:
          1. Grant of Restricted Stock Units. The Company hereby grants to the
Participant on the Date of Grant [ insert number of units] Restricted Stock
Units (the “Award”) on the terms and conditions set forth in this Agreement and
as otherwise provided in the Plan. The Company shall credit such Restricted
Stock Units to a separate account maintained for the Participant on the
Company’s books (the “Account”). On any given date, the value of each Restricted
Stock Unit comprising the Award shall equal the Fair Market Value of one share
of Common Stock. The Award shall vest and be settled in accordance with
Section 3 hereof.
          2. Incorporation by Reference, Etc. The provisions of the Plan are
hereby incorporated herein by reference. Except as otherwise expressly set forth
herein, this Agreement shall be construed in accordance with the provisions of
the Plan and any capitalized terms not otherwise defined in this Agreement shall
have the definitions set forth in the Plan. The Committee shall have final
authority to interpret and construe the Plan and this Agreement and to make any
and all determinations under them, and its decision shall be final, binding and
conclusive upon the Participant and the Participant’s legal representative in
respect of any questions arising under the Plan or this Agreement.

 



--------------------------------------------------------------------------------



 



          3. Terms and Conditions.
          (a) Vesting. The Restricted Stock Units granted hereunder shall vest
in accordance with this Section 3, based upon the Company’s level of attainment
of certain annual “EBITDA” targets (namely the “EBITDA” as shown in the budget
for the Measurement Year as approved by the Board of Directors, the “Annual
Target EBITDA”), as of each “Measurement Date” (as defined below) with respect
to each “Measurement Year” (as defined below). On each Measurement Date, the
Participant shall be eligible to vest in one-third (1/3) of the Restricted Stock
Units granted hereunder (the “Eligible RSUs”), subject to the Participant’s
continued service with the Company or its Affiliates from the Date of Grant
through and including such Measurement Date. The amount of Eligible RSUs in
which a Participant vests on any given Measurement Date shall be based on the
applicable “Vesting Percentage” (as defined below), which Vesting Percentage is
determined based on the extent to which the Annual Target EBITDA for a
Measurement Year has been attained (the “EBITDA Percentage”).
For purposes of this Agreement, “EBITDA” means “earnings before interest, taxes,
depreciation and amortization” as determined by the Committee in its sole and
absolute discretion. The Committee may adjust any or all Annual Target EBITDA to
fairly and appropriately reflect the effect of any significant mergers,
acquisitions, or dispositions approved by the Board of Directors in any case
that was not contemplated in establishing the respective Annual Target EBITDA;
provided, however, that in the event the Committee takes any such action, such
adjustment shall be only the amount deemed reasonably necessary by the
Committee, in the exercise of its good faith judgment, to accurately reflect the
direct and measurable effect such event has on such Annual Target EBITDA. For
purposes of this Agreement, a “Measurement Date” means each of March 15, 2009;
March 15, 2010; and March 15, 2011. For purposes of this Agreement, “Measurement
Year” means the last completed fiscal year immediately preceding a Measurement
Date. For purposes of this Agreement, “Vesting Percentage” means the percentage
of the Eligible RSUs that will vest with respect to each Measurement Date based
on the EBITDA Percentage (as set forth on the chart below).

      Vesting of Eligible RSUs EBITDA   Vesting Percentage   Percentage      
  70%     25%   80%     50%   90%     75% 100%   100%

 



--------------------------------------------------------------------------------



 



          (b) Catch-up. If with respect to any Measurement Date the Company does
not fully attain the Annual Target EBITDA, then the Participant shall be
eligible to “catch-up” vesting with respect to any Eligible RSUs that remain
unvested for any such prior Measurement Date(s) as set forth below:
               (i) Second Year Catch-Up. If the EBITDA Percentage for the
aggregate of the 2008 and 2009 Measurement Years is greater than the EBITDA
Percentage for the 2008 Measurement Year, the Participant shall be deemed fully
vested in the additional Eligible RSU’s that would have vested if that EBITDA
Percentage had been achieved in the 2008 Measurement Year.
               (ii) Final Year Catch-Up. If the EBITDA Percentage for the
aggregate of the 2008, 2009 and 2010 Measurement Years is greater than the
EBITDA Percentage for either or both of the 2008 and 2009 Measurement Years, the
Participant shall be deemed fully vested in the additional Eligible RSU’s that
would have vested if that EBITDA Percentage had been achieved in the 2008 or
2009 Measurement Year.
          (c) Change in Control. Immediately prior to the occurrence of a Change
in Control, the Restricted Stock Units that have not vested shall automatically
vest.
          (d) Settlement. Subject to the above, on each Measurement Date the
Company shall settle the Eligible RSUs that vest on such Measurement Date and as
a result thereof (i) issue and deliver to the Participant one share of Common
Stock for each such vested Restricted Stock Unit (the “RSU Shares”) (and, upon
such settlement, adjust the Account for any RSU shares delivered with respect to
any vested Restricted Stock Unit) and (ii) enter the Participant’s name as a
stockholder of record on the Company’s books with respect to the RSU Shares.
          (e) Effect of Termination of Service on the Restricted Stock Units.
               (i) Termination For Cause. If the Company or an Affiliate
terminates the Participant’s service with the Company or its Affiliate, as
applicable, for Cause, the Participant shall forfeit the Restricted Stock Units
that remain unvested as of the effective date of such termination.
               (ii) Termination Due to Death/Disability/Retirement.
Notwithstanding the foregoing, if the Participant’s service with the Company is
terminated on account of the Participant’s death or “Disability” or Retirement,
(a “Qualifying Termination”), then (A) any Restricted Stock Units that remain
unvested on the effective date of such Qualifying Termination that would be
Eligible RSUs if the Participant had remained in the service of the Company on
the next Measurement Date following the effective date of such Qualifying
Termination, shall remain outstanding until such Measurement Date and shall
become vested on such Measurement Date as provided in Section 3(a) above (and
any Restricted Stock Units that do not vest on such Measurement Date shall be
automatically forfeited on such Measurement Date) and (B) any Eligible RSUs that
remain unvested following the application of subclause (A) immediately above
shall be

 



--------------------------------------------------------------------------------



 



automatically forfeited as of the effective date of such Qualifying Termination.
For purposes of this Agreement, “Disability” shall mean the Participant’s “total
and permanent disability” within the meaning of Section 22(e)(3) of the Code.
               (iii) All Other Terminations. Except as is otherwise specifically
provided in Section 3(c) above, if the Participant’s service with the Company
and its Affiliates is terminated for any reason other than a Qualifying
Termination or for Cause, the unvested Restricted Stock Units shall expire on
the date of such termination.
          (f) Restrictions. The Award granted hereunder may not be sold, pledged
or otherwise transferred (other than by will or the laws of descent and
distribution or as otherwise permitted by the Committee) and may not be subject
to lien, garnishment, attachment or other legal process. The Participant
acknowledges and agrees that, with respect to each Restricted Stock Unit
credited to his Account, the Participant shall not be deemed for any purpose to
be the owner of shares of Common Stock underlying the Restricted Stock Units
subject to the Award (including, without limitation, with respect to any
distribution and voting rights), unless and until each such Restricted Stock
Unit is settled in RSU Shares pursuant to Section 3(d) hereof.
          (g) Compliance with Securities Laws; Code Section 409A. The Company
will not be required to issue any shares of Common Stock pursuant to this
Agreement if, in the opinion of counsel for the Company, such issuance would
violate the Securities Act of 1933, as amended, or any other applicable federal
or state securities laws or regulations. Prior to the issuance of any shares
pursuant to this Agreement, the Company may require that the Participant (or the
Participant’s Beneficiary or legal representative upon the Participant’s death
or Disability) enter into such written representations, warranties and
agreements as the Company may reasonably request in order to comply with
applicable securities laws or with this Agreement. The Company may also delay
issuance of shares of Common Stock hereunder to the extent set forth in Final
Treasury Regulation Section 1.409A-2(b)(7).
          (h) Taxes. Upon the settlement of the Award in accordance with
Section 3(d) hereof, the Participant shall recognize taxable income in respect
of the Award and the Company shall report such taxable income to the appropriate
taxing authorities in respect of the Award as it determines to be necessary and
appropriate. The Company shall have the right to require the Participant to
remit to the Company, or to withhold from amounts payable to the Participant, as
compensation or otherwise (including, without limitation, in settlement of
Restricted Stock Units granted hereunder), an amount sufficient to satisfy all
federal, state and local withholding tax requirements, as applicable.
          (i) Rights as a Stockholder. Upon and following settlement, the
Participant shall be the record owner of the RSU Shares unless and until such
shares are sold or otherwise disposed of, and as record owner shall be entitled
to all rights of a common stockholder of the Company (including voting rights).

 



--------------------------------------------------------------------------------



 



          4. Non-Competition / Confidentiality. As a condition to and in
consideration of the grant of the Restricted Stock Units by the Company, the
receipt and sufficiency of which consideration is hereby acknowledged, the
Participant agrees:
          (a) Except as required in the ordinary course of his employment by the
Company or one of its affiliates, the Participant will not (either during the
continuance of his employment by the Company or one of its affiliates, or at any
time thereafter) disclose to any third party other than as authorized by the
Company, the private affairs or any confidential information of the Company or
its affiliates, including, but not limited to, non-public know-how regarding
operating procedures and processes, financial results or projections, budgets,
customer files, customer lists, information regarding acquired or potential
targets for acquisition, internal communications and costing procedures or cost
amounts to any person, and all such information, either in electronic, printed
or verbal form.
          (b) During the continuance of his employment by the Company or one of
its affiliates, and for a period of two (2) years following the termination of
his employment with the Company or any affiliate for any reason whatsoever,
including, but not limited to, by reason of the voluntary resignation of
employment by the Participant, the Participant will not:
               (i) within the geographic area serviced by any location of the
Company or any affiliate for which the Participant primarily performed duties
during the last twelve (12) months of his employment, directly or indirectly, in
any manner whatsoever, found, work for, consult for or assist in any way,
whether in a paid or unpaid capacity, any person or entity which provides or
offers to provide goods and/or services which are competitive with the goods
and/or services provided by the Company or an affiliate from such location. For
greater certainty, a person or entity which provides goods and/or services which
are competitive with those provided by the Company is one which provides or
offers to provide collection and transportation for disposal and/or recycling
and/or processing of solid, non-hazardous waste materials and/or portable toilet
supply;
               (ii) solicit, interfere with or endeavor to entice way from the
Company or any affiliate, any customer, client or any person, firm or
corporation in the habit of dealing with the Company or any affiliate in the
last twelve (12) months of the Participant’s employment.
In the event that any of the provisions of this Section 4 conflict with the
provisions of any confidentiality and/or non-competition covenant given by the
Participant in favor of the Company or any affiliate pursuant to an employment
agreement entered into by the Participant and the Company or any affiliate
either prior to or at any time after the date of execution of this Agreement,
then the confidentiality and/or non-competition provisions contained in such
employment agreement as in effect at the applicable time shall apply and govern
and the Participant’s acknowledgement, by the execution of the Agreement, that
he is bound by the provisions of the confidentiality and/or non-

 



--------------------------------------------------------------------------------



 



competition provisions of such employment agreement is a condition to and
consideration for the grant of the Restricted Stock Units by the Company.
          5. Miscellaneous.
               (a) General Assets. All amounts credited to the Participant’s
Account under this Agreement shall continue for all purposes to be part of the
general assets of the Company. The Participant’s interest in the Account shall
make the Participant only a general, unsecured creditor of the Company.
               (b) Notices. All notices, demands and other communications
provided for or permitted hereunder shall be made in writing and shall be by
registered or certified first-class mail, return receipt requested, telecopier,
courier service or personal delivery or by such other electronic means as may be
approved by the Company:
if to the Company:
Waste Services, Inc.
1122 International Blvd, Suite 601
Burlington, Ontario, Canada L7L 6Z8
Facsimile: 905-319-9408
Attention: Corporate Secretary
if to the Participant, at the Participant’s last known address on file with the
Company.
All such notices, demands and other communications shall be deemed to have been
duly given when delivered by hand, if personally delivered; when delivered by
courier, if delivered by commercial courier service; five (5) business days
after being deposited in the mail, postage prepaid, if mailed; and when receipt
is mechanically acknowledged, if telecopied.
               (c) Severability. The invalidity or unenforceability of any
provision of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement, and each other provision of this
Agreement shall be severable and enforceable to the extent permitted by law.
               (d) No Rights to Continue Service. Nothing contained in this
Agreement shall be construed as giving the Participant any right to be retained,
in any position, as an employee, consultant or director of the Company or its
Subsidiaries or shall interfere with or restrict in any way the right of the
Company or its Subsidiaries, which are hereby expressly reserved, to remove,
terminate or discharge the Participant at any time for any reason whatsoever.
               (e) Bound by Plan. By signing this Agreement, the Participant
acknowledges that he has received a copy of the Plan and has had an opportunity
to review the Plan and agrees to be bound by all the terms and provisions of the
Plan.

 



--------------------------------------------------------------------------------



 



               (f) Successors. The terms of this Agreement shall be binding upon
and inure to the benefit of the Company and its successors and assigns, and of
the Participant and the beneficiaries, executors, administrators, heirs and
successors of the Participant.
               (g) Entire Agreement. This Agreement and the Plan contain the
entire agreement and understanding of the parties hereto with respect to the
subject matter contained herein and supersede all prior communications,
representations and negotiations in respect thereto. No change, modification or
waiver of any provision of this Agreement shall be valid unless the same be in
writing and signed by the parties hereto.
               (h) Governing Law. This Agreement shall be construed and
interpreted in accordance with the laws of the State of Delaware without regard
to principles of conflict of laws thereof, or principals of conflicts of laws of
any other jurisdiction that could cause the application of the laws of any
jurisdiction other than the State of Delaware.
               (i) Headings. The headings of the Sections hereof are provided
for convenience only and are not to serve as a basis for interpretation or
construction, and shall not constitute a part of this Agreement.
               (j) Signature in Counterparts. This Agreement may be signed in
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.
[Signature page immediately follows]
     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the day first written above.

                  WASTE SERVICES, INC.    
 
           
 
  By:        
 
  Name:  
 
Ivan R. Cairns    
 
  Title:   Executive Vice President & Secretary    
 
                            [Name of Participant]    

 